         Case 3:20-cv-03906-RS Document 12 Filed 06/23/20 Page 1 of 4



 1    ALEXIS A. AMEZCUA (CA SBN 247507)
      AAmezcua@mofo.com
 2    MORRISON & FOERSTER LLP
      425 Market Street
 3    San Francisco, California 94105-2482
      Telephone: 415.268.7000
 4    Facsimile: 415.268.7522

 5    Attorneys for Defendant
      APPLE INC.
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11 REBECCA TAYLOR, and C.T., a minor by               Case No. 5:20-cv-03906-
   REBECCA TAYLOR, C.T.’s parent and
12 guardian, on behalf of themselves and all          STIPULATION TO EXTEND TIME TO
   others similarly situated,                         ANSWER COMPLAINT
13
                            Plaintiffs,               Judge: Honorable Richard Seeborg
14                                                    Compl. Filed: June 12, 2020
            v.
15
   APPLE INC.,
16
                            Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT
     CASE NO. 5:20-cv-03906-RS
     sf-4264358
         Case 3:20-cv-03906-RS Document 12 Filed 06/23/20 Page 2 of 4



1            Pursuant to Civil Local Rules 6-1(a) and 7-12, Plaintiffs Rebecca Taylor, and C.T., a

2     minor by Rebecca Taylor, and C.T.’s parent and guardian (“Plaintiffs”) and Defendant Apple Inc.

3     (“Apple” or “Defendant”), through their undersigned counsel, hereby stipulate as follows:

4            WHEREAS, on June 12, 2020, Plaintiffs filed their Class Action Complaint in this action

5     (ECF No. 1);

6            WHEREAS, Plaintiffs served their Complaint on Defendant on June 17, 2020;

7            WHEREAS, Defendant’s deadline to respond to the Complaint is currently July 8, 2020;

8            WHEREAS, the parties agreed that the deadline for Defendant to respond to Plaintiffs’

9     Complaint will be extended by forty-five (45) days, up to and including August 24, 2020;

10           WHEREAS, in the event the Court has not ruled on this joint stipulation on or before

11    Defendant’s current responsive pleading deadline, Plaintiffs agree not to seek entry of default or

12    move for default judgment;

13           WHEREAS, there have been no other extensions of time to respond to the Complaint in

14    this action, and the requested extensions will not have an effect on any other deadlines set by the

15    Court in this case;

16           IT IS HEREBY STIPULATED AND AGREED by the parties, through their counsel, that

17    Apple’s deadline to answer or otherwise respond to Plaintiffs’ Complaint shall be extended by

18    forty-five (45) days, up to and including August 24, 2020.

19
       Dated: June 23, 2020                              ALEXIS A. AMEZCUA
20                                                       MORRISON & FOERSTER LLP
21

22                                                       By:    /s/ Alexis A. Amezcua
                                                                ALEXIS A. AMEZCUA
23
                                                                Attorneys for Defendant
24                                                              APPLE INC.
25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT                                                   1
     CASE NO. 5:20-cv-03906-RS
     sf-4264358
         Case 3:20-cv-03906-RS Document 12 Filed 06/23/20 Page 3 of 4



1
       Dated: June 23, 2020                           ANDREW BROWN
2                                                     THE LAW OFFICES OF ANDREW J.
                                                      BROWN
3

4
                                                      By:   /s/ Andrew Brown
5                                                           ANDREW BROWN
6                                                           Attorneys for Plaintiffs
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT
                                                                                       2
     CASE NO. 5:20-cv-03906-RS
     sf-4264358
         Case 3:20-cv-03906-RS Document 12 Filed 06/23/20 Page 4 of 4



1                                          ECF ATTESTATION
2            I, ALEXIS A. AMEZCUA, the ECF User whose ID and password are being used to file
3     this STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT. In compliance with
4     Civil Local Rule 5-1(i)(3), I hereby attest that Andrew Brown, counsel for Plaintiffs, has
5     concurred in this filing.
6      Dated: June 23, 2020                             ALEXIS A. AMEZCUA
                                                        MORRISON & FOERSTER LLP
7

8
                                                        By:     /s/ Alexis A. Amezcua
9                                                               ALEXIS A. AMEZCUA
10                                                              Attorneys for Defendant
                                                                APPLE INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT                                                3
     CASE NO. 5:20-cv-03906-RS
     sf-4264358
